Citation Nr: 1538936	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  13-04 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for left foot pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to June 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran testified before the undersigned at a June 2015 video-conference hearing.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  The undersigned left the record open for 60 days to allow the Veteran to submit additional evidence.  A hearing transcript is included in the electronic claims file.

The Veteran waived his right to have the RO consider evidence prior to a Board decision.  See June 2015 Hearing Transcript.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case should account for the electronic record.


FINDING OF FACT

The Veteran's left foot pes planus existed prior to service and was not aggravated by service.


CONCLUSION OF LAW

The criteria for a grant of service connection for left foot pes planus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Because the Veteran's service connection claim has been granted, any error related to the VCAA with respect to this claim is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Merits of the Claim

The Veteran alleges that his left foot pes planus was aggravated by service.  Giving the Veteran the benefit of the doubt, his pre-existing disability worsened beyond its natural progression during active duty.  The claim is granted.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).

Every veteran is presumed to have been in sound condition when he or she was examined, accepted, and enrolled for service, except as to defects, infirmities, and/or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  When a defect, infirmity, or disorder is noted on a claimant's entrance examination, he or she has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the claimant demonstrates an increase during service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.   38 U.S.C. § 1153; 38 C.F.R. § 3.306.   To rebut that presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  38 U.S.C. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b).  A record of the history of a pre-service disease or condition does not constitute a notation of such condition.  Crowe v. Brown, 7 Vet. App. 238, 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease does not need to be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted on an induction examination where an orthopedic examiner diagnosed "bunions," despite also stating that there was "no problem [with the Veteran's] feet.").

The Veteran's service entrance examination includes a diagnosis of moderate pes planus, which was asymptomatic when the Veteran entered service in March 1987.  February 1987 Report of Medical Examination.  The Veteran denied having foot problems prior to entering service.  February 1987 Report of Medical History.  The diagnosis on the Veteran's service entrance examination satisfies the "noted" at entrance requirement; consequently, the Veteran is not presumed to have been in sound condition at the time he entered service, at least with respect to his left foot pes planus, and has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.

On separation from service, the Veteran reported having had foot trouble and experienced numbness in the second toe of the left foot after walking a distance of two miles or more.  He also reported that he did not seek treatment for his disability during service.  March 1993 Reports of Medical Examination and History.

The Veteran's post-service medical treatment records show that he requires ongoing treatment for left foot pes planus.  In November 2011, a VA doctor noted that the Veteran had flat foot on the left side and that his left ankle tends to roll in.  The following month (December 2011), the Veteran reported that his left foot had collapsed and that he experiences discomfort after spending all day on his feet.  A physical examination confirmed that the Veteran had a collapsed medial arch and he was assessed as having asymptomatic left foot pes planus.  December 2011 VAMRs.  In February 2013, the Veteran was prescribed a polypropylene orthotic to compensate for his low left heel and left flat foot.  February 2013 VAMRs.  He was diagnosed as having arthritis of the left foot-in addition to pes planus-and attributed his ongoing and worsening left foot pain to the shoes he wore for work.  In March 2013, he was assessed as having congenital pes planus after another physical examination revealed pes planus deformity and was again prescribed orthotics.  March 2013 VAMRs.

In March 2012, a VA examiner diagnosed the Veteran as having left asymptomatic pes planus.  The examiner noted the Veteran's reports that he began to have symptoms toward the end of his military career, had an abnormal wear pattern on his left military boot due to his disability, and that his prescription orthotics have improved his left foot problems.  The Veteran reported occasional discomfort but no ongoing chronic pain.  On examination, the examiner noted nonspecific findings of discomfort, equal wear pattern on the Veteran's shoes, and a normal range of motion in the left heel and toes.  The VA examiner concluded that the Veteran's asymptomatic left foot pes planus existed prior to service and was not aggravated by service.

In March 2013, the same VA examiner who performed the March 2012 VA examination opined that the Veteran's left foot pes planus was not caused or aggravated beyond its natural progression by his service-connected right hip degenerative joint disease.  The examiner based her opinion on examination findings and medical treatises.  She noted an equal-wear pattern on the Veteran's shoes as well as the absence of medical treatment records prior to 2012 regarding the Veteran's left foot disorder.

In June 2015, the Veteran was examined by the orthopedic surgeon (Dr. D.H.) who performed the Veteran's 2001 right hip replacement.  Dr. D.H. diagnosed bilateral pes planus and observed "severe deterioration" on the left side.  He opined that the Veteran's "activities in the military, carrying knapsacks and marching long distances in the light infantry significantly aggravated this condition on his left foot."  He also opined that the Veteran's left foot pes planus "significantly limit[s] his ability to work and be active on the foot."

Although the Veteran's service treatment records (STRs) do not show any treatment for left foot pes planus or left foot pain during service-a fact confirmed by the Veteran's statements in the March 1993 report of medical history-, he testified that he experienced ongoing left foot pain during service.  June 2015 Hearing Transcript.  Specifically, the Veteran testified that he was subject to extensive and rigorous physical activity during basic training, to include forced marches with ruck sacks, and that he frequently experienced pain due to inadequate footwear.  He also testified that his symptoms were ongoing and worsened during service, but that he did not complain of his symptoms for fear of being chastised by his commanding officers.  The Veteran relieved his symptoms with over-the-counter pain medications as well as bandaging and massaging his feet.  June 2015 Hearing Transcript.  In addition, the Veteran explained that he delayed seeking medical treatment for his left foot disability after service separation because he could not afford private health insurance and did not know that he was entitled to medical treatment at VA until almost twenty years after service.  The Veteran confirmed that the foot problems indicated on his separation examination are the same problems he currently experiences, to include numbness and burning pain in the toes and constriction in his left foot arch.

The VA examiner's March 2013 opinion that the Veteran's left foot pes planus is not due to his service-connected right hip disorder is probative: it is based on a review of the claims file, physical examination findings, and medical principles.  In contrast, the VA examiner's March 2012 opinion that the Veteran's pre-existing left foot pes planus was not aggravated by service has little probative value.  The opinion is largely based on the absence of in-service and post-service medical evidence regarding left foot pes planus and fails to fully account for the Veteran's reports of ongoing left foot pain during and after service, to include immediately after service separation.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that a VA examination was inadequate because the examiner failed to comment on the Veteran's report of an in-service injury and relied on the absence of evidence in the Veteran's STRs to provide a negative opinion); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (finding that the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence of record, but that the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that lay statements regarding symptoms such as pain that are experienced on a first-hand basis constitute competent evidence); Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).  Moreover, the Veteran's June 2015 testimony accounts for the absence of in-service and post-service medical evidence regarding his left foot disability.  June 2015 Hearing Transcript (explaining that the Veteran did not seek treatment for left foot pain in service for fear of being castigated by his commanding officers and did not seek treatment for his left foot disability for several years after service separation because he did not have reliable health insurance and did not know that he was entitled to medical treatment through VA).

In contrast, the private medical opinion rendered by the Veteran's orthopedic surgeon is responsive to the Veteran's statements regarding his in-service left foot pain and the rigors of military training.  The private medical opinion aligns with the Veteran's statements on his February 1987 and March 1993 reports of medical history, which suggest that he had problems with left foot pes planus at separation from but not on entry to service, and is based on first-hand knowledge of the Veteran's orthopedic disabilities.

The evidence is at least  in equipoise.  The benefit-of-the-doubt rule applies and service connection for left foot pes planus is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for left foot pes planus is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


